Title: To Thomas Jefferson from John Thompson, 11 February 1809
From: Thompson, John
To: Jefferson, Thomas


                  
                     Honerd. Sir. 
                     11th Febry 1809
                  
                  I once more a Dress You respecting My New Years Gift. I have recd fifty Cents. from Mr. Dougherty. i Do not Emagine But Your Honour has Sent me More than that but i have Not got it. the Carrier of the Monitor
                  
                     Jno Thompson 
                     
                  
               